ON MOTION OF APPELLEE TO DISMISS
PATTERSON, Justice:
We are of the opinion the appel-lee’s motion to dismiss, which we consider as a plea in bar [Insured Savings and Loan Ass’n (Gradsky) v. State, 242 Miss. 547, 135 So.2d 703 (1961)], should be sustained. We reach this opinion by way of the affidavit of the Circuit Clerk of Jackson County wherein it is stated that the cause was reduced to judgment and the appellant accepted payment for his portion of the judgment.
From the above statements, which are not controverted, we conclude the appeal to be moot.
Appeal dismissed at the cost of the appellant.
All Justices concur.